DETAILED ACTION
This communication is responsive to the After Final Amendment filed August 11, 2021.  Claims 1-9 and 11 are currently pending.
Previously withdrawn claims 5-9 are REJOINED.
The rejections of claims 1-4 and 11 set forth in the Office Action dated February 12, 2021 are WITHDRAWN due to Applicant’s including previously-indicated allowable subject matter.
Claims 6 and 7 are AMENDED via the examiner’s amendment set forth below.  The examiner believes these amendments are non-substantive and are necessary to avoid a 35 USC 112 rejection, in that it is unclear who the resist underlayer film-forming composition is “used” in the resist underlayer film.
All currently pending claims are ALLOWED.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 6, line 3, the word “using” should be changed to “comprising” (“… film according to claim 1 comprising a resist underlayer film-forming composition …”).
In claim 7, line 3, the word “using” should be changed to “comprising” (“… film according to claim 1 comprising a resist underlayer film-forming composition …”).

Allowable Subject Matter
Claims 1-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 and 11 are allowed for the reason set forth in the February 12 Office Action at paragraph 19, which is incorporated by reference herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763